Citation Nr: 1201804	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-30 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Whether the reduction of the Veteran's left knee disability rating from 30 percent to 10 percent was proper.

2.  Entitlement to service connection for a back disability, to include as secondary to the Veteran's service connected left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1980 and from September 1982 to June 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision. 


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO granted service connection for chondromalacia of the left knee and assigned a 30 percent rating, effective in May 2005. 
 
2.  Reexamination following arthroscopic knee surgery disclosed improvement in the Veteran's service connected left knee disability as he demonstrated range of motion in his left knee from 0-125 degrees in December 2007 and from 0-130 degrees in May 2009.

3.  At the time of the reduction, a 30 percent disabling rating for chondromalacia, left patella, had not been in effect for more than five years. 

4.  In an April 2007 rating decision, the RO notified the Veteran of a proposed reduction in the rating of his chondromalacia, left patella from 30 percent disabling to 0 percent disabling. 

5.  The January 2008 rating decision reduced the disability rating for his chondromalacia, left patella, from 30 percent to 10 percent disabling, effective April 1, 2008.

6.  The evidence of record shows that the Veteran has some degenerative changes in his back, but they have been found to be related to the aging process and not caused by, secondary to, or worsened by the Veteran's service connected knee disability.
CONCLUSIONS OF LAW

1.  The reduction of the evaluation for service-connected chondromalacia, left patella, from 30 percent disabling to 10 percent disabling, effective April 1, 2008, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2011). 

2.  Criteria for service connection for a lower back disability, to include as secondary to the Veteran's service connected chondromalacia patella of the left knee, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reduction

Regulations pertaining to reductions in disability ratings provide that, where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating action proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e). 

The requirements for a reduction in the evaluation for disabilities in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This regulation also provides that, with respect to other disabilities that are likely to improve, e.g., those for which evaluations have been in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A.  § 1155.  

In the present case, the Veteran was granted service connection for chondromalacia patella of the left knee by a February 2006 rating decision and a 30 percent rating was assigned, effective in May 2005 (the date the Veteran's claim for service connection was received).  It was noted at that time that there was a likelihood of future improvement, that the assigned evaluation was not considered permanent, and that a future examination would be scheduled.

In April 2007, based on a March 2007 VA knee examination, which showed clear improvement from the initial VA examination that had provided the basis for the 30 percent rating, the RO informed the Veteran that it was proposing to reduce the rating for his left knee disability from 30 percent to 0 percent.  This letter apprised the Veteran of his opportunity to submit medical or other evidence demonstrating that a reduction in the evaluation of his service-connected disabilities was not warranted.  In particular, the RO explained that the most probative type of evidence would be a statement from a physician who had recently treated or examined the Veteran that included detailed findings about the Veteran's disabilities.  The letter also informed him that he was entitled to a hearing on the matter; and the Veteran was told that he should submit any such evidence and/or request a hearing within 60 days from the date of that letter.  Otherwise, the RO would reduce the ratings as indicated.  

The Veteran disagreed with the proposal to reduce his rating in a May 2007 letter, arguing that he had not gotten along with the VA examiner in March 2007 and he felt that the examination had been inadequate.  The Veteran also noted that he was scheduled for knee surgery in June 2007 and stated that he had to wear a brace on his left knee 

The Veteran did, in fact, undergo left knee surgery in June 2007 to address internal derangement of the left knee.  Private treatment records were obtained, and a VA examination of the Veteran's left knee was provided in December 2007.

In a January 2008 rating decision, the Veteran's rating for the chondromalacia patella of the left knee was reduced from 30 percent to 10 percent and made effective April 1, 2008.

In a September 2008 rating decision, the Veteran was assigned a temporary 100 percent evaluation following his June 2007 left knee surgery, and his rating was returned to 30 percent as of August 1, 2007 (with the reduction from 30 percent to 10 percent continuing to occur in April 2008).

As described, the RO clearly complied with the procedural requirements for reducing the Veteran's disability rating.  The RO issued a rating decision proposing the reductions in April 2007.  The Veteran was notified of the proposed reductions in a letter dated April 30, 2007, which explained his right to request a pre-termination hearing within 30 days and to submit medical or other evidence within 60 days.  After allowing the Veteran the requisite 60 days to respond, the RO took action on the reduction in a January 2008 rating decision, reducing the left knee rating to 10 percent, effective April 1, 2008.  The reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(i)(2)(i).  Therefore, the procedural requirements for the reductions were met. 

In addition, the Board observes that the provisions of 38 C.F.R. § 3.344(a) and (b)  are not applicable because the 30 percent rating for the Veteran's left knee had not been in effect for more than five years (it became effective in 2005 and was reduced in 2008).  As such, the Board does not have to address whether the evidence of record as of April 2007 provided a basis for the rating reduction in light of the criteria set forth in 38 C.F.R. § 3.344(a) and (b). 

The Board will now review the medical evidence to determine whether improvement was, in fact, shown in the Veteran's left knee that would justify the reduction of the rating for his left knee.  As discussed below, despite the Veteran's protestations to the contrary, the medical evidence clearly shows improvement.

In evaluating disabilities of the joint, consideration will be given to factors such as less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  The Board notes that disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part which becomes disabled on use must be regarded as seriously disabled. However, a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  Even so, diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 , 4.45, 4.59.  Johnson  v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

A disorder of the knee involving recurrent subluxation or lateral instability is given a rating of 30 percent for severe subluxation or lateral instability, 20 percent for moderate subluxation or lateral instability, and 10 percent for slight subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257. 

Limitation of flexion under Diagnostic Code 5260 is noncompensable if flexion is limited to 60 degrees.  A 10 percent evaluation is warranted if flexion is limited to 45 degrees, a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent rating is warranted when flexion is limited to 15 degrees.  

Limitation of extension is noncompensable if extension is limited to 5 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5261.  A 10 percent evaluation is assigned when extension is limited to 10 degrees; a 20 percent evaluation is assigned when extension is limited to 15 degrees; a 30 percent evaluation when extension is limited to 20 degrees; a 40 percent evaluation when extension is limited to 30 degrees; and a 50 percent evaluation when extension is limited to 45 degrees.  

Here, the Veteran first underwent a VA examination of his left knee in February 2006 at which he complained that his left knee had become painful with use.  The Veteran denied using any brace or assistive device and he was able to complete all of his activities of daily living without assistance.  The Veteran reported that he limited his activities to reduce flare-ups.  The Veteran worked at the Postal Service.  

On examination, the Veteran was in no acute distress, he did have an antalgic gait, but there was no left knee swelling.  The Veteran rested with his left knee in flexion sitting at approximately 30-50 degrees.  Passive motion elicited a wince when the Veteran's left knee was extended or flexed, with pain beginning at 10 degrees of extension and limiting him from full extension.  Flexion was painful beginning at 54 degrees, but the examiner was able to go as far as 72 degrees with some pain present.  After repetitive motion, the Veteran had range of motion from 28-84 degrees in his left knee.  The examiner found that the Veteran's left knee was stable with normal collateral ligaments, and the cruciate ligaments appeared intact with normal Lachman's test, providing evidence against this claim.  McMurray testing was done with great difficulty, because the muscle tone was simply too great and flexion capability was too little to be able to complete the test.  The examiner noted that the Veteran voiced a great complaint of pain when any type of motion was done.

This examination served as the basis for the 30 percent award based on limitation of extension under Diagnostic Code 5261 in that extension of the Veteran's left knee was limited to less than 30 degrees.  This rating accounted for pain and functional limitation as the Veteran initially was limited to 10 degrees on extension (which would warrant a 10 percent rating), but after repetitive motion extension was limited to 28 degrees.  A separate rating was not warranted for limitation of flexion as the Veteran demonstrated flexion, even considering pain and repetitive motion, that exceeded what was needed for even a noncompensable rating.  The examination also did not detect any instability or subluxation.

In February, March, and May 2006, the Veteran received VA outpatient treatment and it was thought that he had a medial meniscus tear and he was given a knee brace.

In March 2007, the Veteran underwent a second VA examination at which he denied having flare-ups that caused him to miss work.  The Veteran wore a brace on his knee, and the examiner indicated that he had very good muscle tone.  The Veteran refused to relax his left knee to allow for complete testing which made ligament testing difficult (although the examiner stated that he was unable to find any ligament derangement).  The Veteran's collateral ligaments were intact, as were the anterior and posterior cruciate ligaments.  There was no area of localized tenderness in the left knee.  The Veteran sat on the treatment table with his left knee flexed at 34 degrees.  Extension was thought to be painful, and the Veteran complained of pain.  The examiner was able to go both passively and actively to 14 degrees of extension, but not past that point and the Veteran did complain of pain during testing.  The Veteran demonstrated range of motion from 14-70 degrees and had passive flexion to 90 degrees with only mild complaint of pain.  After repetitive motion, range of motion was 14-60 degrees with 80 degrees of passive flexion.  

An x-ray of the left knee was normal, and it was noted that an MRI had not shown any pathology.  The examiner stated that he did not find any objective pathology in the Veteran's left knee, providing more evidence against this claim.  He stated that mild chondromalacia could not be ruled out.

As noted, the Veteran complained that this examination was inadequate and should not be used as a basis for reducing the rating assigned for his service connected left knee disability.  The Board has considered the Veteran's argument, and notes that the March 2007 examination is ultimately immaterial to the resolution of this claim, as the reduction did not actually take effect until April 2008 following the Veteran's knee surgery, a convalescent period in which he received a temporary total disability rating, and then a reexamination.  As such, the March 2007 examination (while providing highly probative evidence against this claim) does not play a key role in the reduction, rather it is the subsequent post-surgical examinations which show marked improvement in the range of motion of the Veteran's left knee that provide the basis for the reduction.

In June 2007 the Veteran underwent surgery to address internal derangement in his left knee.  A partial lateral meniscectomy was performed, as was a chondroplasty of the patellofemoral joint and to a lesser extent the mediolateral femoral condyle.  It was noted that the Veteran had degenerative joint disease on the surface of the patella.  The medial meniscus was probed and found to be free of any tears.  The Veteran's ACL was intact and there was a small tear to the posterior horn of the lateral meniscus.  Following the surgery, the Veteran was assigned a temporary total rating for convalescence, until August 1, 2007; although it is noted that approximately one month after the surgery (in early July), the Veteran reported to his doctor that his left knee was feeling better and he requested to be cleared to return to work the next day (and the doctor granted the request).

In December 2007, the Veteran was provided with another VA examination.  The examiner noted that following the surgery the Veteran's left knee was much improved, observing that prior to the surgery the Veteran had used a brace but as of the time of the examination he had switched to using a sleeve.  The Veteran did not perform any physical therapy after the surgery, and he took ibuprofen to manage pain.  The Veteran reported some problems with descending stairs, but he did not have any swelling.  The examiner noted that there was no history of dislocation or subluxation; and no flare-ups of joint disease were noted.  The Veteran did not have problems with his activities of daily living and he continued to be employed by the Postal Service.  The examination revealed well-healed arthroscopic incisions.  There was no ligamentous instability or tenderness, and the patella tracked normally.  On range of motion testing, the Veteran demonstrated full extension and flexion to 125 degrees with pain at the end point.  Repetitive motion did not change the overall range of motion, providing more evidence against this claim.

The examiner also addressed the tear of the Veteran's left lateral meniscus, which was the impetus for the surgery, opining that the Veteran did not get a torn lateral meniscus from the in-service injury which caused the damage to his patella.  As such, the examiner found that the Veteran had two knee problems, only one of which was service connected.

In May 2009, another VA examination was provided.  The Veteran reported that the knee pain improved after surgery, but pain was still present.  The Veteran stated that prolonged sitting, standing or walking, as well as stairs, caused increased knee pain.  The Veteran reported flare-ups several times per week.  Examination of the left knee revealed well-healed arthroscopy portals.  The Veteran demonstrated full extension and flexion to 130 degrees with pain at the end point.  There was no additional limitation of motion after repetitive motion, and no swelling was noted.  No ligamentous instability was noted.

In a statement received in November 2009, the Veteran reported that he disagreed with the decision to reduce his knee rating.  He argued that his claims file had not been available to the VA examiner (however, it was clearly noted in both the December 2007 and the May 2009 examination reports that the claims file had been reviewed).  The Veteran indicated that his left knee stayed swollen and painful all the time.  He stated that he had been employed as a mail handler for 13 years which required a lot of standing, walking, carrying and pushing.  The Veteran asserted that after working he often had to lie down and elevate his knee to alleviate swelling.

While the Veteran does not believe the reduction was warranted, the medical evidence of record does not support his contention.  Following the Veteran's knee surgery the range of motion in his left knee was markedly improved from the limitation of motion that was shown at his initial VA examination in 2006 that justified a 30 percent rating.  This improvement in range of motion was shown by testing at several different examinations.  It is also noted that the Veteran reported at both the December 2007 and the May 2009 examinations that his left knee, while still painful, had improved after his surgery.  Based on the range of motion demonstrated by the Veteran at these two recent examinations, the Veteran would not even warrant a compensable rating for either limitation of flexion or limitation of extension. 

Simply stated, without taking his complaints of pain into consideration, there would be no basis for the 10 percent evaluation, let alone a higher evaluation.  

In reaching this conclusion the Board considered whether a higher disability evaluation could be assigned on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the most recent examination it was noted that the Veteran only experienced pain at the end points of motion, and he demonstrated range of motion which had so exceeded what was required for even a noncompensable rating, that pain at the end of motion alone insufficient to justify a continuation of the 30 percent rating.  Moreover, range of motion was not shown to be further limited by repetitive motion.
 
The evidence of record has also failed to show any evidence of left knee instability, subluxation, or dislocation and the evidence of record provides evidence against such a finding. 

As such, the most recent evidence of record supports the RO's reduction of the Veteran's left knee rating.  

The Veteran has argued in a November 2009 statement that the decision to reduce his rating is in error in that he continues to experience knee pain daily.  However, the Board has taken the Veteran's reports of pain into account in evaluating the rating that has been assigned to the Veteran's left knee.  

The Veteran also argued that his knee stayed painful and that his job required him to stand, lift, carry, and push large and small items 8-12 hours a day 5-6 days per week.  Yet, this argument appears to support the rating that is assigned, in that the Veteran has been able to work a physically demanding job for 13 years in spite of his knee disability.

The Veteran also asserted that while he had hoped his knee surgery would have resolved his problem, it unfortunately had not, and he felt that the surgery was of very little positive outcome.  However, this statement directly conflicts with the Veteran's assertions at his VA examinations in December 2007 and May 2009 where he specifically acknowledged that his left knee had improved after the surgery.  Such a contention is also undermined by the improved range of motion which he demonstrated at the post-surgical VA examinations; as it is undebatable that the Veteran's range of motion showed marked improvement at every examination after the initial examination in February 2006.  

As described, the medical evidence clearly showed left knee improvement from the initial VA examination which justified the initial 30 percent rating.  Since that initial examination, the subsequent examinations have consistently shown that the Veteran's left knee disability would not support a rating in excess of 10 percent.  Therefore, the reduction of the Veteran's left knee disability rating was proper and the Veteran's appeal is denied.
II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In a statement received in June 2007, the Veteran asserted that he felt that he had a lower back disability that was secondary to his service connected left knee disability.  

The Veteran was provided with a VA examination in May 2009 at which he reported that his back pain had been present for a while, but he denied having received any treatment for it.  The Veteran described the pain as recurrent in nature with increases after prolonged periods of standing or walking.  The pain reportedly went from the lower back into the buttocks but did not radiate into the legs.  It was noted that the Veteran did not have any restrictions at work and was able to perform his job duties.  X-rays of the lumbosacral spine showed disc disease and spondylosis.  After reviewing the evidence of record, the examiner acknowledged that the Veteran had some degenerative changes in his back, but found that they were related to the aging process and were not caused by, secondary to, or worsened by his service connected knee disability.

The Veteran objected to the examiner's determination in a November 2009 statement, asserting that he served for 13 years in the military and that from 1992 until the present, he had been having problems with his lower back which had gotten worse in the previous five years.

However, it is noted that the Veteran had the opportunity to report his history to the examiner, and the examiner had full access to the Veteran's claims file.  As such, the Board concludes that the examiner had ample evidence upon which to base his opinion.

Moreover, while the Veteran believes that his back disability is the result of his service connected left knee disability; he, as a lay person, lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, while the Veteran is competent to report that his back pain started years earlier, his opinion is insufficient to provide the requisite nexus between his lower back disability and his service connected left knee disability.
 
Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran asserts that he has experienced back pain since 1992 (the year he was discharged from service); and he is considered competent to report a symptom such as pain.  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, there is no evidence to support the Veteran's contention that he has experienced pain in his back, or more importantly that he has had a lower back disability since service.

The first assertion of back problems was made by the Veteran in his June 2007 claim, approximately 15 years after separation.  Prior to that time, neither private nor VA treatment records note any back complaints, and it is not as if the Veteran had no opportunity to report back pain.  For example, in a March 2004 private treatment record, the Veteran was noted to have a straight spine with no lesions (no problems were noted under the "back" section of the report).  In an August 2006 VA treatment record, only knee arthralgia, hypertension, and hypercholesterolemia were listed under the Veteran's past medical history.  In a September 2006 VA treatment record, it was noted that the Veteran had no cva tenderness under the back section of the physical examination.  As such, the Veteran had ample opportunity to report back pain/problems in the decade and a half after service but he never did.

Moreover, during this time, by his own admission, the Veteran worked a physically demanding job with the Postal Service which required standing, walking, carrying, and pushing.  Yet, again he voiced no back complaints.  

As such, the Veteran's assertion that he had back pain since 1992 is insufficient to establish that his current back disability either began during or was otherwise caused by his military service. 

Nevertheless, given the Veteran's assertions, a medical opinion of record was obtained to assess the etiology of his back disability.  However, the examiner concluded that the Veteran's back disability was neither caused by, nor aggravated by, the Veteran's service connected left knee disability.  No medical evidence has been presented to refute the examiner's opinion and a rationale was provided for the opinion.  As such, the examiner's opinion is afforded considerable weight and found to be quite probative.

Without any competent evidence associating the Veteran's back disability with either his time in service or with his service connected left knee disability, the criteria for service connection have not been met on either a direct or secondary basis.  Accordingly, the Veteran's claim is denied

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in June 2007 and August 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, as have VA treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  

The Veteran's service treatment records from his first period of service were obtained.  Unfortunately, while the records from the Veteran's second period of service were sought, no records were located.  When records are unavailable, the regulations provide that the RO must notify the Veteran of the attempts made to gather these records, told why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).  Here, VA made two attempts to locate the records and when all attempts had been unsuccessful, the RO sent the Veteran a letter in January 2006, informing him that further efforts to obtain the records would be futile and requesting that he submit any records in his possession.  

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

The reduction of the disability evaluation from 30 percent to 10 percent effective April 1, 2008 for service-connected chondromalacia, left patella, was proper. 

Service connection for a lower back disability, to include as secondary to a left knee disability, is denied.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


